Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of refusing a direct order and failing to comply with frisk and search procedures after he refused to come out of his cell so that it could be searched. He argues that the administrative determination is not supported by substantial evidence. Given the testimony of the correction officers who witnessed the incident and the contents of the misbehavior report, we find petitioner’s argument to be unpersuasive. Although petitioner’s testimony contradicted that of the correction officers, issues of credibility were for the Hearing Officer to resolve. Accordingly, we decline to disturb the administrative determination.
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.